DETAILED ACTION
Acknowledgements
This office action is in response to the claim amendments filed April 01, 2021.
Claims 1, 3-6, 8-18 are pending.
Claims 2 and 7 have been canceled.
Claims 13, 14 and 15 have been withdrawn.
Claims 1, 3-6, 8-12 and 16-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 09, 2019 has been entered.

Response to Arguments
With respect to Claim Rejections - 35 USC § 101
Applicant Arguments/Remarks (pages 8-10):

According to the Office's own guidance, the "certain method of organizing human activity" "grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings..." See October 2019 Guidance, at page 5. Here, the Office has stated that the claims are specifically to "a process for carrying out commercial interaction between parties that involves communicating data needed to complete a transaction to the parties." See Detailed Action2, at page 3. Applicant respectfully submits that this characterization is inconsistent with what the specification describes and what the specific elements of the claims recite. There is no relevant part of the claims that is concerned with defining what information different parties need to communicate to complete a transaction. In fact, the claims start from the premise that a transaction between humans has already been completed. The claims are directed to an improvement to the protocol on how a specific type of data structure is operated and maintained within a computer network. See original specification, at paragraph [0002]. While the data structure is used in commercial transactions, it is not so limited nor concerned with how humans interact. The present invention creates a novel combination of features that amount to a new protocol that overcomes the technological limitations of pre-existing protocols that led to insufficient resources being used to verify and operate a complex data structure. See present original specification, at paragraphs [0021]-[0025].
At bottom, there is nothing in the claims that describes or constrains the activity of any human. A human is not involved. Indeed a human could not even perform these tasks. For example, independent claims 1 and 10 require performing a consensus protocol, which is hard for many computers, and impossible for a human to perform. See, e.g., original specification, at paragraphs [0009] and [0027].”
The applicant arguments with respect to 35 USC § 101 rejection are persuasive.
Therefore claims 1, 3-6, 8-12 and 16-18 are not rejected under 35 USC § 101 and 35 USC § 101 rejection is withdrawn.

With respect to Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1, 3-6, 8-12 and 16-18 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 10, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saur et al. (US 20180145836 A1, “Saur”) in view of Yang et al. (US 20150287026 A1, “Yang”).

Regarding claims 1 and 10: Saur discloses: A method of executing a blockchain protocol to integrate a new block into a blockchain of a blockchain network (e.g., distributed ledger system (DLS)), the blockchain network comprising interconnected blockchain nodes comprising at least a first node and a second node, the method comprising:
receiving, by the first node (e.g., validator 20) of the blockchain network from the second node (e.g., validator 80) of the blockchain network, verification data associated with a [block includes at least one transaction message 84] verification data comprising a digital signature of the second node and the [block 63 includes at least one transaction message 84] (e.g., block 63 includes at least one transaction message 84, along with a signature 86 from validator 80) has been verified by the second node (Saur [0041], the Examiner consider the signature 86 from validator 80 to be the representing that information contained in the transaction has been verified by the second node), (see abstract and paragraphs [0039]-[0042] and [0045] and Fig. 1 and Fig. 4 and related text, see also [0029] and [0037]);
evaluating the verification data, by the first node, to determine whether the verification data is trustworthy (see abstract and paragraphs [0045], [0047] and [0048] and Fig. 1 and Fig. 4 and related text);
based on determining that the verification data is trustworthy, executing a consensus protocol, by the first node, integrating transaction and the verification data together into the new block and adding the new block to the blockchain of the, blockchain network (see paragraphs [0048], [0052], [0054] and [0037] and Fig. 3 and Fig. 4 and related text) and
wherein evaluating the verification data comprises verifying, by the first node, that the verification data received from the second node was generated by a verification application executed in a secure enclave of the second node (Saur [0048], “Thus, as has been described, validator application 32 may determine whether a source node has trusted execution hardware, and validator application 32 may rely on that trusted execution hardware (along with other safeguards) to prevent the source node from manipulating validation group membership by forging an identity.”), (See paragraphs [0048], [0037] and [0004] and Fig. Fig 3 and Fig. 4 and related text).

Saur discloses, first node (e.g., validator 20) receiving a transaction (e.g., transaction message) from another node and validating the transaction (See paragraphs [0032] and [0036]-[0037] and Fig. 3 and related text).
Saur further discloses, the first node (e.g., validator 20) receiving a new block (block 63 includes at least one transaction message 84, along with a signature 86 from validator 80) from the second node (e.g., validator 80) and validating the new block and integrate the validated new block into the blockchain, as discussed above.

Saur does not specifically disclose, the second node (e.g., validator 80) verifies a transaction.

However, Yang discloses:
receiving, by a-the first node of the blockchain network from the second node (e.g., authentication factor servers) of the blockchain network, verification data associated with a transaction, the verification data comprising a digital signature of the second node and the verification data representing that information contained in the transaction has been verified by the second node (Yang [0055], “Then in step 508, the authentication factor servers, operating independently of each other, authenticate the cryptocurrency transaction request based on the accountholder profile. This step includes the authentication factor servers independently approving the cryptocurrency transaction request by cryptographically signing approval messages with respective private authentication keys of the authentication factor servers. Each of the authentication factor servers approves and signs when the requester is verified against the accountholder profile. When authenticating, the authentication factor servers can receive responses to authentication requests indirectly through the front-end server and the manager server”), (See paragraphs [0055], [0053], [0058], [0060]-[0062] and Fig. 5, Fig. 6 and Fig. 2 and related text);

Additionally, Yang further discloses:
based on determining that the verification data is trustworthy, executing a consensus protocol, by the first node, integrating transaction and the verification data together into the new block and adding the new block to the blockchain of the, blockchain network (See paragraphs [0012], [0060]-[0062], [0014], [0016] and [0028] and Fig. 6 and Fig. 2 and related text);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saur with Yang to include a well-known blockchain technology feature such as validating a transaction message and cryptographically signing the approval messages and performing the transaction validation process on separate server/node to split the validation process to reduce server loads and to improve server performance and improve security for blockchain consensus protocol (e.g., propagate the cryptocurrency transaction).

Furthermore, for example, claim 1 recites “the verification data comprising a digital signature of the second node” claim further recites “the verification data representing that information contained in the transaction has been verified by the second node” this is nonfunctional descriptive material as it only describes data values, while the data values are not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding claim 3: Saur and Yang, discloses as shown above.
Saur further discloses: The method according to claim 1, wherein the digital signature comprise Software Guard Extensions (SGX) digital signature (See paragraphs [0018]-[0019] and Fig. 1 and related text).

Regarding claim 4: Saur and Yang, discloses as shown above.
Saur further discloses: The method according to claim 1, wherein evaluating the verification data comprises:
receiving, by the first node, attestation data corresponding to the second node (see paragraph(s) [0045]-[0046] and Fig. 1 and related text)
determining, by the first node according to the attestation data, whether the second node executed the trusted verification application to generate the verification data (see abstract and paragraph(s) [0045], [0047] and [0048] and Fig. 1 and Fig. 4 and related text); 
based on determining that the second node executed the trusted verification application to generate the verification data, determining that the verification data is trustworthy (see abstract and paragraph(s) [0045], [0047] and [0048] and Fig. 1 and Fig. 4 and related text); and
adding, by the first node, a public key corresponding to the digital signature of the second node to a whitelist based on the first node having determined that the second node is executing the trusted verification application (see paragraph(s) [0045] and [0032] and Fig. 3 and related text).

Regarding claim 11: Saur and Yang, discloses as shown above.
Saur further discloses: The blockchain node according to claim 10, wherein the one or more processors, alone or in combination, are further configured to provide performance of the following steps as part of evaluating the verification data:
receiving, by the first node, attestation data corresponding to the second node (see paragraph(s) [0045]-[0046] and Fig. 1 and related text); 
determining, by the first node according to the attestation data, whether the second node executed the trusted verification application to generate the (see abstract and paragraph(s) [0045], [0047] and [0048] and Fig. 1 and Fig. 4 and related text); 
based on determining that the second node executed the trusted verification application to generate the verification data, determining that the verification data is trustworthy (see abstract and paragraph(s) [0045], [0047] and [0048] and Fig. 1 and Fig. 4 and related text); and
adding, by the first node, a public key corresponding to the digital signature of the second node to a whitelist based on the first node having determined that the second node is executing the trusted verification application (see paragraph(s) [0045] and [0032] and Fig. 3 and related text).

Regarding claim 16: Saur and Yang, discloses as shown above.
Saur further discloses: The method according to claim 1, wherein the secure enclave is a trusted execution environment (see paragraph(s) [0017]-[0018]).

Regarding claim 17: Saur and Yang, discloses as shown above.
Saur further discloses: The method according to claim 1, wherein the first node is a mining node configured to execute the entire consensus protocol and […] (See paragraphs [0004], [0053]-[0054], [0058], [0060]-[0062] and Fig. 5, Fig. 6 and Fig. 2 and related text).

Saur does not specifically disclose, the second node is a verifier node which is not configured to execute the entire consensus protocol.

However, Yang discloses: the second node is a verifier node which is not configured to execute the entire consensus protocol (See paragraphs [0022]-[0023], [0030] and [0055] and Fig. 5, Fig. 6 and Fig. 2 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saur with Yang to include a well-known blockchain technology feature such as validating a transaction message and cryptographically signing the approval messages and performing the transaction validation process on separate server/node to split the validation process to reduce server loads and to improve server performance and improve security for blockchain consensus protocol (e.g., propagate the cryptocurrency transaction).

Regarding claim 18: Saur and Yang, discloses as shown above.
Saur does not specifically disclose, however Yang discloses: The method according to claim 1, the method further comprising, the first node does not execute a verification process to verify the information contained in the transaction (See paragraphs [0012], [0060]-[0062], [0014], [0016] and [0028] and Fig. 6 and Fig. 2 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saur with Yang to include a well-known blockchain technology feature such as validating a transaction message and cryptographically signing the .

Claims 5, 6, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saur et al. (US 20180145836 A1, “Saur”) in view of Yang et al. (US 20150287026 A1, “Yang”) further in view of Paul Harry Gleichauf (US 20180109541 A1, “Gleichauf”).

Regarding claim 5: Saur and Yang, discloses as shown above.
Saur further discloses: The method according to claim 1, further comprising providing, by the first node, a verification […] to the second node, […] (See paragraph(s) [0004] and [0036]-[0037]).

Saur doesn’t expressly discloses: a verification reward to the second node, wherein the verification reward comprises at least one of a digital asset, money, a transaction fee credit, or a transaction fee waiver.
However Gleichauf discloses: a verification reward to the second node, wherein the verification reward comprises at least one of a digital asset, money, a transaction fee credit, or a transaction fee waiver (See paragraph(s) [0003], [0044], [0015], [0024], [0038] and [0042] and Fig. 3 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saur and Yang with Gleichauf to include a well-known blockchain technology feature such as rewarding miners or validator for solving a puzzle and or perform proof of work or proof of stake.

Regarding claim 6: Saur, Yang and Gleichauf, discloses as shown above.
Saur further discloses: The method according to claim 1, wherein the digital signature received by the first node was generated by a method comprising: 
determining whether the transaction is valid by performing at least one of: 
verifying a transaction signature of a transaction sender that transmitted the transaction on the blockchain network (See paragraphs [0034] and [0036] and Fig. 2 and related text), or
tracing an amount of the transaction back in the blockchain so as to confirm that the transaction sender has sufficient resources to fulfill the transaction (See paragraphs [0036] and Fig. 2 and related text),
verifying at least one prior verification that was previously integrated into the blockchain is valid (See paragraphs [0036], [0003] and Fig. 2 and related text); and
generating the digital signature based on the verification having been determined to be valid (See paragraphs [0029] and [0037]).
Saur doesn’t expressly discloses:
verifying that an asset associated with the transaction has not been previously double-spent.

However Gleichauf discloses:
verifying that an asset associated with the transaction has not been previously double-spent (See paragraph(s) [0043] and [0041]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saur and Yang with Gleichauf to include a well-known blockchain technology feature such as validating account balance to approve and authenticate a transaction to reduce fraud.

Regarding claim 8: Saur, Yang and Gleichauf, discloses as shown above.
Saur further discloses: The method according to claim 1, further comprising:
adding, by the first node, the new block to the block chain (See paragraph(s) [0044] and Fig. 4 and related text); and
Saur doesn’t explicitly discloses:
receiving, by the first node, a new block reward for adding the new block to the block chain,
providing, by the first node, a verification reward to the second node, wherein the verification reward comprises a share of the new block reward.

However Gleichauf discloses:
receiving, by the first node, a new block reward for adding the new block to the block chain (See paragraph(s) [0024] and [0060])
providing, by the first node, a verification reward to the second node, wherein the verification reward comprises a share of the new block reward (See paragraph(s) [0024] and [0060]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saur and Yang with Gleichauf to include a well-known blockchain technology feature such as rewarding miners for proof of work to encourage miner for mining.

Regarding claims 9 and 12: Saur, Yang and Gleichauf, discloses as shown above.
Saur doesn’t expressly discloses: The method according to claim 1, wherein the blockchain comprises a fork into a plurality of branches, the method further comprising:
selecting, by the first node, a branch of the plurality of branches having the most verifications as a valid branch of the blockchain.
However Gleichauf discloses: The method according to claim 7, wherein the blockchain comprises a fork into a plurality of branches, the method further comprising (See paragraph(s) [0043]).
selecting, by the first node, a branch of the plurality of branches having the most verifications as a valid branch of the blockchain (See paragraph(s) [0043]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saur and Yang with Gleichauf to include a well-known blockchain technology feature such as rewarding miners for proof of work to encourage miner for mining.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/JAHED ALI/ Examiner, Art Unit 3685


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685